OPINION OF THE COURT
Per Curiam.
Respondent Jeffrey D. Fletcher was admitted to the practice of law in the State of New York by the First Judicial Department on September 24, 1998. Although at the time of respondent’s interim suspension the Departmental Disciplinary Committee believed he no longer maintained a law office within this state, at all relevant times this Court has maintained jurisdiction over respondent, pursuant to 22 NYCRR 603.1, based upon his last known address, which was located within the First Judicial Department.
By order entered December 16, 2008 (Matter of Fletcher, 58 AD3d 254 [2008]) this Court suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii) due to his failure to cooperate with the Committee in its investigation of four complaints which alleged that respondent had failed to promptly return client escrow funds, and had misappropriated client and third-party funds in excess of $146,000; and in view of other uncontested evidence of professional misconduct immediately threatening the public interest. Additionally, respondent abandoned his law office, with the result, that by order entered November 19, 2008, this Court appointed a receiver to take custody of and inventory respondent’s files.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended under 22 NYCRR 603.4 (e) (1) (i) and (iii), and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the order of suspension. Although copies of this motion were served on respondent by first class and certified mail addressed to both his last known law office and his place of residence, as well as by publication in the New York Law Journal, no response has been received.
Accordingly, inasmuch as more than six months have elapsed since the date of this Court’s suspension order, and respondent *65has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted (Matter of Burke, 62 AD3d 94 [2009]; Matter of Kennedy, 55 AD3d 169 [2008]; Matter of Lopez, 53 AD3d 198 [2008]), and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.
Tom, J.P., Nardelli, Sweeny, McGuire and DeGrasse, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.